




EXHIBIT 10.63


SECOND LOAN AND SECURITY MODIFICATION AGREEMENT


This Second Loan and Security Modification Agreement is entered into as of March
14, 2014 by and between Quantum Fuel Systems Technologies Worldwide, Inc. (the
“Borrower”) and Bridge Bank, National Association (“Bank”).


1.DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated as of May 7, 2012 by and between
Borrower and Bank, as may be amended from time to time, including, without
limitation, by that certain Loan and Security Modification Agreement, dated as
of May 20, 2013 (the “Loan and Security Agreement”). Capitalized terms used
without definition herein shall have the meanings assigned to them in the Loan
and Security Agreement.


Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Indebtedness" and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Bank shall be referred to as the
“Existing Documents.”


2.
DESCRIPTION OF CHANGE IN TERMS.



A.
Modification(s) to Loan and Security Agreement:



1.The following definitions in Section 1.1 are added or amended in their
entirety to read as follows:
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States or
Canada and that (i) are supported by one or more letters of credit in an amount
and of a tenor, and issued by a financial institution, acceptable to Bank; (ii)
the account debtor is Daimler AG, BMW Group AG, Adam Opel AG (a subsidiary of
General Motors Company), or Mazda Motor Corporation, or an affiliate of any of
the aforementioned; or up to $1,000,000 from Accounts with respect to which the
account debtor is Mahindra & Mahindra Limited or its affiliate; or (iii) that
Bank approves on a case-by-case basis.


“Revolving Maturity Date” means the second anniversary of the Second Amendment
Date.
“Second Amendment Date” means March 14, 2014.
2.    Clause (j) in the defined term “Eligible Accounts” set forth in Section
1.1 is amended and restated in its entirety to read as follows:
(j)    Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed forty percent (40%) of
all Accounts (the “Concentration Limit”), to the extent such obligations exceed
the aforementioned percentage, except as approved in writing by Bank and except
that the Concentration Limit for Accounts with respect to which the account
debtor is Agility Fuel Systems shall be sixty percent (60%);
3.    The reference in Section 2.1(c) (“Cash Management Sublimit”) to “$100,000”
is replaced in its entirety with “$250,000”.

 

--------------------------------------------------------------------------------






4.    Section 2.3(a) is amended and restated in its entirety to read as follows:
(a)     Interest Rates. Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate equal
to one half of one percent (.50%) above the Prime Rate.
5.    Section 2.5(a) is amended and restated in its entirety to read as follows:
(a)    Facility Fee. On the Closing Date, a facility fee equal to $100,000
(which has been paid), on the First Amendment Date a fee equal to $20,000 (which
has been paid), on the Second Amendment Date, a facility fee equal to $25,000,
and on the first anniversary of the Second Amendment Date a facility fee equal
to $25,000, each of which shall be fully earned and nonrefundable; and
6.    The first sentence of Section 5.6 is amended and restated in its entirety
as follows:
Borrower is the sole owner of the Intellectual Property, except for
non-exclusive licenses granted by Borrower to its customers in the ordinary
course of business, and except as set forth in the Schedule.


7.    Section 6.3 is amended and restated in its entirety to read as follows:
6.3    Financial Statements, Reports, Certificates. Borrower shall deliver the
following to Bank: (a) with each Advance Request, and within 15 days of the last
day of each month that Advances are outstanding, a Borrowing Base Certificate
signed by a Responsible Officer in substantially the form of Exhibit C hereto,
together with aged listings of accounts receivable and accounts payable, and an
Inventory listing; (b) as soon as available but in any event within thirty (30)
days after the end of the first two calendar months of each calendar quarter, a
company prepared consolidated balance sheet, income statement, and cash flow
statement covering Borrower’s consolidated operations during such period,
prepared in accordance with GAAP (other than the lack of footnotes and the fact
that such company prepared financial statements will be subject to normal year
end adjustments), consistently applied, in a form acceptable to Bank and
certified by a Responsible Officer, together with a Compliance Certificate
signed by a Responsible Officer in substantially the form of Exhibit D hereto;
(c) as soon as available but in any event within forty five (45) days after the
end of the third calendar month of each calendar quarter, a company prepared
consolidated balance sheet, income statement, and cash flow statement covering
Borrower’s consolidated operations during such period, prepared in accordance
with GAAP (other than the lack of footnotes and the fact that such company
prepared financial statements will be subject to normal year end adjustments),
consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer, together with a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit D hereto; (d) as soon
as available, but in any event within ninety five (95) days after the end of
Borrower’s fiscal year (beginning with fiscal year ended December 31, 2012),
audited consolidated financial statements of Borrower prepared in accordance
with GAAP, consistently applied, together with an unqualified opinion on such
financial statements of the Borrower's current certified public accounting firm
or of an independent certified public accounting firm reasonably acceptable to
Bank; (d) as soon as available, but in any event no later than fifteen (15) days
prior to the beginning of Borrower’s next fiscal year, annual operating
projections (including income statements, balance sheets and cash flow

 

--------------------------------------------------------------------------------






statements presented in a monthly format) for the upcoming fiscal year, in form
and substance reasonably satisfactory to Bank; (e) copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders or to any holders of Subordinated Debt and, if applicable, all reports
on Forms 10-K and 10-Q filed with the Securities and Exchange Commission,
provided, that a statement, report or notice filed by the Borrower with the U.S.
Securities and Exchange Commission EDGAR filing system will be deemed to have
been delivered to the Bank for the purposes of this Agreement; (f) promptly upon
receipt of notice thereof, a report of any legal actions pending or threatened
against Borrower or any Subsidiary that could reasonably be expected to result
in damages or costs to Borrower or any Subsidiary of One Hundred Thousand
Dollars ($100,000) or more; and (g) such budgets, sales projections, operating
plans or other financial information as Bank may reasonably request from time to
time.
8.    Section 6.4 is amended and restated in its entirety to read as follows:
6.4    Audits. Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense provided,
however, that such audits or appraisals shall be conducted only once every
twelve (12) months and in no event will the Borrower be required to reimburse
the Bank in an amount exceeding the Bank's actual out-of-pocket costs or an
audit fee in excess of $1,250 per day unless an Event of Default has occurred
that is continuing.
9.    Section 6.9 is amended and restated in its entirety to read as follows:
6.9    Minimum Cash. Borrower shall maintain unrestricted cash in accounts
maintained with Bank in an amount equal to at least One Million Five Hundred
Thousand Dollars ($1,500,000) at all times.
10.    Section 6.11 is amended and restated in its entirety to read as follows:
6.11    [Intentionally left blank.]
11.    Exhibits C and D are replaced in their entirety with Exhibits C and D
attached hereto.
1.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.
2.    NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and its affiliates (each, a “Releasing Party”)
acknowledges that Bank would not enter into this Second Loan and Security
Modification Agreement without Releasing Party’s assurance that it has no claims
against Bank or any of Bank’s officers, directors, employees or agents. Except
for the obligations arising hereafter under this Second Loan and Security
Modification Agreement, each Releasing Party releases Bank, and each of Bank’s
and entity’s officers, directors and employees from any known or unknown claims
that Releasing Party now has against Bank of any nature, including any claims
that Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Agreement or the transactions contemplated thereby. Releasing Party waives
the provisions of California Civil Code section 1542, which states:



 

--------------------------------------------------------------------------------






A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Second Loan and Security Modification Agreement and the Loan and
Security Agreement, and/or Bank’s actions to exercise any remedy available under
the Loan and Security Agreement or otherwise.
3.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Documents. Borrower
represents and warrants that the representations and warranties contained in the
Loan and Security Agreement are true and correct as of the date of this Second
Loan and Security Modification Agreement, except for those representations and
warranties that were as of a specific date which remain true and correct as of
such earlier date, and that no Event of Default has occurred and is continuing.
Except as expressly modified pursuant to this Second Loan and Security
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Bank's agreement to modifications to the existing
Indebtedness pursuant to this Second Loan and Security Modification Agreement in
no way shall obligate Bank to make any future modifications to the Indebtedness.
Nothing in this Second Loan and Security Modification Agreement shall constitute
a satisfaction of the Indebtedness. It is the intention of Bank and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Bank in writing. No maker, endorser, or
guarantor will be released by virtue of this Second Loan and Security
Modification Agreement. The terms of this paragraph apply not only to this
Second Loan and Security Modification Agreement, but also to any subsequent loan
and security modification agreements.
4.    REFERENCE PROVISION.
(a)    In the event the jury trial waiver set forth in Section 11 of the Loan
and Security Agreement is not enforceable, the parties elect to proceed under
this judicial reference provision.


(b)    With the exception of the items specified in subsection (c) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Second Loan and Security Modification Agreement, the Loan
and Security Agreement, or any other document, instrument or agreement existing
or hereinafter entered into by the undersigned parties (collectively in this
Section, the “Loan Documents”), will be resolved by a reference proceeding in
California in accordance with the provisions of Sections 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in the Loan Documents, venue for the reference proceeding will be in
the state or federal court in the county or district where the real property
involved in the action, if any, is located or in the state or federal court in
the county or district where venue is otherwise appropriate under applicable law
(the “Court”).


(c)    The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent

 

--------------------------------------------------------------------------------






jurisdiction any of the items described in clauses (iii) and (iv). The exercise
of, or opposition to, any of those items does not waive the right of any party
to a reference pursuant to this reference provision as provided herein.


(d)    The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).


(e)    The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.


(f)    The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.


(g)    Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.


(h)    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.


(i)    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended

 

--------------------------------------------------------------------------------






from time to time. The limitations with respect to discovery set forth above
shall apply to any such arbitration proceeding.


(j)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS SECOND LOAN AND SECURITY MODIFICATION AGREEMENT
OR THE OTHER LOAN DOCUMENTS.


5.    CONDITIONS. As a condition to the effectiveness of this Second Loan and
Security Modification Agreement, Bank shall have received, in form and substance
satisfactory to Bank, the following:
(a)    this Second Loan and Security Modification Agreement, duly executed by
Borrower and Bank;
(b)    the fee payable pursuant to Section 2.5, plus an amount equal to all Bank
Expenses incurred through the date hereof;
(c)    corporate resolutions and incumbency certificate; and
(d)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
[SIGNATURE PAGE FOLLOWS]



 

--------------------------------------------------------------------------------








6.    COUNTERSIGNATURE. This Second Loan and Security Modification Agreement
shall become effective only when executed by Bank and Borrower.
BORROWER:                    BANK:


QUANTUM FUEL SYSTEMS TECHNOLOGIES     BRIDGE BANK, NATIONAL ASSOCIATION
WORDLWIDE, INC.            


By: /s/ Bradley Timon        By: /s/Derek Almeida            


Name: Bradley Timon        Name: Derek Almeida                    
Title: CFO                Title: Vice President                





 

--------------------------------------------------------------------------------






EXHIBIT C
BORROWING BASE CERTIFICATE




 

--------------------------------------------------------------------------------






EXHIBIT D
COMPLIANCE CERTIFICATE

 